Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
*535I believe that the Commission manifestly abused its discretion in determining that this single instance of misconduct warranted a removal rather than a reinstatement without back pay.
The majority believes that Omelchenko v. Housing Authority of Lebanon County, 58 Pa. Commonwealth Ct. 494, 428 A.2d 274 (1981), dictates that the Commission, in exercising its discretionary power, may not modify the appointing authority’s order from removal to reinstatement of the employee with or without back pay in the instant matter. That ease, however, involved a number of charges against an employee which were found to be supported by substantial evidence at all levels. Here, only one of the “number of charges” was found to be supported by substantial evidence and upon remand, the Commission then had the discretionary power to modify the penalty imposed. Cf. Borough of Bristol v. Downs, 48 Pa. Commonwealth Ct. 46, 409 A.2d 467 (1979) (Commission had limited discretion to modify penalty imposed by Borough when all charges were not made out). The Commission, however, failed even to conisider a reinstatement with or without back pay, as evidenced by its statement of the issue upon remand: “the sole question remaining for consideration by this Commission is whether appellant’s falsification of [sic] August, 1978, travel expense voucher, by itself, constitutes [sic] basis for a finding of just cause for removal of appellant from her regular status position. ’ ’ (Emphasis added.)
The Commission, therefore, has erred in failing to exercise its discretionary power. Accordingly, I believe that this Court should rectify that error by ordering the reinstatement of the petitioner without back pay.